The opinion of the Court was delivered by
Bermudez, C. J.
This is an application for a certiorari.
The relator charges that in two suits for rent brought against him before the Justice, defendant herein, he was illegally condemned to pay $7.50 in the first, and $10 in the second ; that in the trial of both cases he offered to prove payment by receipts in his possession, which the Justice refused to permit him to introduce in evidence. He further complains that, in an ejectment suit, he offered-an answer containing a reconventional demand and a call -in-warranty; but that tbe Justice refused to receive such answer and to issue tbe process of tbe law in accordance.
In answer to the mandate issued herein, the Justice has transmitted to this Court the proceedings had before him in those cases, and lias made a- return, explanatory of his conduct in tbe premises.
I and II.
It does not appear that the relator, in the two suits for rent, had pleaded payment, which is a special defense. Had he done so, he does not allege that the Justice has arbitrarily refused to admit the receipts iu evidence. This was necessary. The receipts appear to have been filed. The Justice, besides, states tbe reasons for wbicb be did not consider tbat they showed payment.
In the case of tbe State ex rel. Wallace vs. Judge Second City Court, N. R., O. B. 56, fo. 854, and which had reference to the ejectment of a tenant, we said, and we adhere to the views then expressed: ,
*366“ The relatrix does not charge that the City Judge has arbitrarily refused to hoar her witnesses. C. P. 857, * * Un$er the showing made, the City Judge was vested with jurisdiction and had authority to decide whether the testimony offered was or not admissible. He has rejected it, assigning reasons in support of his ruling. It may well be that he has erred, or that he has correctly decided. However that may he, we cannot review his ruling. We have not «infrequently held, that in applications for a certiorari we would not inquire into and pass upon them¿rí«s¿e correctness of the action of an inferior court, hut would only determine of the extrinsic regularity and validity of the proceeding. Vide 33 An. 1225; 33 An. 16, and other cases. * * *
The City Judge appears to have exercised a legal discretion on a subject over which he had jurisdiction. We cannot transform this Court into a court of appeal, for the revision of rulings of inferior courts in cases in which no appeal lies.”
III.
The complaint that the answer offered in the ejectment, suit was not , received, is contradicted by the filing ou the back thereof, and the note of the same made in the memoranda of proceedings before the Justice, and made by him.
The answer contains a denial of plaintiff’s right to eject the defendant, averments of damages sustained, to tlie extent of $100, and a call in warranty.
The Justice had jurisdiction over the subject matter involved in the case, as presented by the parties. It is true that he rendered judgment ejecting defendant, without passing on the reconventional demand, but such omission amounts to a rejection of the demand. If he erred in refusing to issue process in the call in warranty, the error was committed in the exercise of a legal discretion, and is not revisahle in this Court, in this or any other proceeding.
It is, therefore, ordered and decreed that the application he dismissed, and that the proceedings transmitted to this Court be returned to the Justice who sent them up, and that relator pay costs.